PER CURIAM.
Motion for an appeal from the Wayne Circuit Court; T. A. Wilson, Judge.
East Kentucky Rural Electric Cooperative Corporation obtained through condemnation proceedings an easement 1,426 feet long and 100 feet wide across an 840 acre farm belonging to Clona Burke and her husband, I. H. Burke. Three poles were set on the right of way, two of them in fence rows. The Burkes were awarded $850 in damag-es by the jury.
The Corporation contends that the award was excessive. We indicated in Tennessee Gas Transmission Company v. Teater, Ky., 252 S.W.2d 674, that examination of other cases is of little assistance in determining whether an award is too large. The yardstick to be applied is not an inflexible one. East Kentucky Rural Electric Cooperative Corporation v. Hall, Ky., 301 S.W.2d 891.
We are affirming the judgment, since it is sufficiently supported by the evidence. Under the rule announced in Barker v. Lannert, 310 Ky. 843, 222 S.W.2d 659, costs were correctly taxed against the Corporation.
The motion for appeal is overruled, and the judgment is affirmed.